 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        BRADLEY RAY CAIRNES,                            CASE NO. C19-5266RBL
 9
                               Plaintiff,               ORDER
10               v.

11      CITY OF SPOKANE POLICE
        DEPARTMENT, et al.,
12
                               Defendant.
13

14
            THIS MATTER is before the Court on Plaintiff Cairnes Motion for Leave to Proceed in
15
     forma pauperis, supported by his proposed complaint [Dkt. # 1]. Cairnes names as defendants the
16
     Police Departments of Spokane, Ocean Shores, and Pacific, as well as the FBI. He claims they
17
     murdered his family, are conspiring to kill him:
18

19

20

21

22

23

24


     ORDER - 1
 1

 2

 3

 4

 5

 6

 7

 8
     [Dkt. # 1 at 2]
 9
            A district court may permit indigent litigants to proceed in forma pauperis upon
10
     completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The Court has broad
11
     discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil
12
     actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.
13
     1963), cert. denied 375 U.S. 845 (1963). Moreover, a court should “deny leave to proceed in
14
     forma pauperis at the outset if it appears from the face of the proposed complaint that the action
15
     is frivolous or without merit.” Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.
16
     1987) (citations omitted); see also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint
17
     is frivolous if “it ha[s] no arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778
18
     F.2d 527, 529 (9th Cir. 1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984).
19
            A pro se Plaintiff’s complaint is to be construed liberally, but like any other complaint it
20
     must nevertheless contain factual assertions sufficient to support a facially plausible claim for
21
     relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell
22
     Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A
23
     claim for relief is facially plausible when “the plaintiff pleads factual content that allows the
24


     ORDER - 2
 1   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 2   Iqbal, 556 U.S. at 678.

 3          Ordinarily, the Court will permit pro se litigants an opportunity to amend their complaint

 4   in order to state a plausible claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995

 5   (9th Cir. 2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo

 6   review, that the complaint could not be saved by any amendment.”)

 7          Cairns complaint does not meet this standard. He has not named any individual defendant

 8   or articulated any claim against any defendant over which this court has jurisdiction. His claim

 9   that four scattered police departments and the FBI conspired to and did brutally murder his

10   daughters (and to poison him) is not plausible. He has not identified any actual facts—the who

11   what when where and why—that add up to a plausible story or a viable federal claim.

12          The Motion for Leave to Proceed in forma pauperis is DENEID. Cairnes shall file an

13   amended complaint addressing these deficiencies within 21 days, or pay the filing fee, or the

14   matter will be dismissed without further notice. If he does pay the filing fee, the case is still

15   subject to sua sponte dismissal as frivolous.

16          IT IS SO ORDERED.

17          Dated this 22nd day of May, 2019.

18

19                                                          A
                                                            Ronald B. Leighton
20                                                          United States District Judge

21

22

23

24


     ORDER - 3
